18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 1
                                      of 26



                              UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

  In re:                                       §                         Chapter 7
                                               §
 LITTLE RIVER HEALTHCARE                       §                         Case No. 18-60526-rbk
 HOLDINGS, LLC, et al.                         §                         (Jointly Administered)
                      Debtors1                 §
                                               §
 _____________________________________ §                                 Adv. Proc. No.
                                               §
 James Studensky, Chapter 7 Trustee for Little §                         ______________
 River Healthcare Holdings, LLC, et al.        §
                                               §
                       Plaintiff               §
               v.                              §
                                               §
 Blue Cross and Blue Shield of Texas           §

                             Defendant


                                        ADVERSARY COMPLAINT

           James Studensky, the duly appointed Chapter 7 Trustee (the “Trustee”) for Little River

 Healthcare Holdings, LLC, et al. (the “Debtors” or “Little River”),2 by and through his undersigned

 counsel, files this adversary complaint (the “Complaint”) against defendant Blue Cross and Blue

 Shield of Texas (“BCBSTX” or “Defendant”), seeking monetary damages for business

 disparagement (Count I), civil conspiracy (Count II), abuse of process (Count III), tortious

 interference with existing contracts (Count IV), tortious interference of prospective contracts

 (Count V), claim for unfair competition (Count VI), and to disallow any claims held by Defendant.




 1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
 applicable, are: Compass Pointe Holdings, LLC (1142), Little River Healthcare Holdings, LLC (7956), Timberlands
 Healthcare, LLC (1890), King’s Daughters Pharmacy, LLC (7097), Rockdale Blackhawk, LLC (0791), Little River
 Healthcare - Physicians of King’s Daughters, LLC (5264), Cantera Way Ventures, LLC (7815), and Little River
 Healthcare Management, LLC (6688).
 2 Where appropriate, references in this Adversary Complaint to “Little River” include the Trustee.
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 2
                                      of 26



 In support of this Complaint, the Trustee, on behalf of all of Little River bankruptcy estates jointly

 administered under Case No. 18-60526-rbk, their subsidiaries and affiliates (all collectively

 referred to herein as “Little River”), seeks monetary damages and avers as follows in support:

                                    I.       NATURE OF CASE

        1.      This action arises out of the Defendant’s improper smear campaign which harmed

 Little River’s economic interests and irreparably damage its business. Little River was a rural

 healthcare provider located in Rockdale, Texas that – like all rural healthcare providers – depended

 on timely payments from insurance companies for its survival.

        2.      BCBSTX and Little River have previously engaged in a dispute regarding

 BCBSTX’s lack of timely payment for Little River’s provision of laboratory services provided to

 BCBSTX members under the contracts between BCBSTX and Little River. This contract dispute,

 including BCBSTX’s allegations of fraud, has since been resolved via arbitration and confirmed

 via a final, non-appealed judgment.

        3.      In the arbitration, Little River was victorious on its contract and prompt pay claims,

 with BCBSTX losing on all of its counterclaims, including its allegations that Little River had

 engaged in fraud.

        4.      Little River’s contract issues, resolved via the Parties’ arbitration, are not the

 subject of this Complaint. This action concerns the tortious conduct of BCBSTX falling outside

 of the Parties’ contractual relationship.

        5.       Unknown to Little River at the time, BCBSTX unleashed a widespread, bad faith

 smear campaign against Little River that severely harmed Little River’s economic interests,

 irreparably damaged the business of Little River, and caused its ultimate demise. It is this smear

 campaign that is the subject of this Complaint.




                                                   2
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 3
                                      of 26



        6.      BCBSTX submitted a series of false accusations of fraudulent billing against Little

 River to government regulators in hopes of leveraging governmental regulators to commence a

 formal investigation against Little River.

        7.      Although ostensibly BCBSTX may have been justified in making an initial report

 of suspected fraud to governmental regulators, immediately upon commencement of its sham

 “investigation” of Little River, BCBSTX knew, and in the exercise of reasonable diligence

 certainly should have known, that Little River did not commit fraud. Despite this knowledge,

 BCBSTX persisted in its bad faith campaign to continue maliciously asserting false accusations

 about Little River to regulators as part of an internal BCBSTX policy to use government regulators

 as a point of leverage against vulnerable rural healthcare hospitals, like Little River. Moreover,

 after initiating its sham investigation into Little River, BCBSTX failed to update governmental

 regulators with material exculpatory information that would have further revealed that BCBSTX’s

 initial accusations of fraud were inaccurate.

        8.      Defendant’s knowing publication of these false allegations of fraud about Little

 River to regulators pursuant to its improper scheme amounts to business disparagement and abuse

 of process.

        9.      Defendant’s scheme was not limited to incomplete and false reports to regulators;

 BCBSTX sought to vilify Little River throughout the larger healthcare community. At a major

 industry conference, under the auspice of purported “fraud prevention” BCBSTX representatives

 brazenly announced verbally and in writing to major players in the healthcare community—

 including the nation’s largest insurance payors, regulators, and healthcare associations—that Little

 River was engaged in “fraudulent” billing even though BCBSTX knew, or in the exercise of

 reasonable diligence should have known, such claims were false.




                                                  3
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 4
                                      of 26



        10.     Going further, BCBSTX also provided instructions to other national insurance

 payors on ways to cease payment and amend or terminate contracts with rural hospitals, including

 Little River. Indeed, one of the recipients of such false statements and payment instructions

 included UnitedHealthcare, one of the nation’s largest healthcare insurance companies.

 Unsurprisingly, once BCBSTX further maligned Little River directly to UnitedHealthcare, that

 insurance company also changed its payment behavior toward Little River and renegotiated its

 contract (as suggested by BCBSTX) to a less favorable payment rate. BCBSTX’s publication of

 these false claims of fraud to the healthcare community amounts to business disparagement.

        11.     Defendant’s conduct severely damaged Little River’s economic interests and

 harmed its business by crippling Little River’s relationships with other healthcare insurance

 companies and its ability to receive timely reimbursement. BCBSTX’s tortious actions resulted

 in Little River’s bankruptcy. The Trustee seeks recovery of the amounts of all damages to Little

 River due to Defendant’s actions.

        12.     In addition, the Trustee seeks to disallow, pursuant to § 502(d) and (j) of the

 Bankruptcy Code, any claim that any of the Defendant has filed or asserted against the Debtors or

 that has been scheduled for the Defendant. The Trustee does not waive but hereby reserves all of

 his rights to object to any such claim for any reason, including, but not limited to, any reason set

 forth in § 502(a) through (j) of the Bankruptcy Code.

                                      II.     THE PARTIES

        13.     James Studensky is the duly appointed and serving Chapter 7 trustee for the

 bankruptcy estate Rockdale Blackhawk, LLC d/b/a/ as Little River Healthcare, which was a Texas

 limited liability company, which had its principal place of business at 1700 Brazos Ave., Rockdale,

 Texas 76567, and for various affiliated entities jointly administered under the above styled and

 named main case. On July 24, 2018, Little River filed for Chapter 11 bankruptcy protection in the


                                                  4
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 5
                                      of 26



 United States Bankruptcy Court for the Western District of Texas. 3 The jointly administered

 Chapter 11 proceeding was converted to a Chapter 7 proceeding on December 7, 2018, and James

 Studensky was appointed Chapter 7 Trustee (collectively, the Chapter 11 and Chapter bankruptcies

 are referred herein as the “Bankruptcy Proceeding.”). Notices related to this proceeding may be

 provided to Trustee through undersigned counsel.

          14.      Upon information and belief, BCBSTX is an unincorporated division of Health

 Care Service Corporation, a Mutual Legal Reserve Company and an independent Licensee for the

 Blue Cross Blue Shield Association (“BCBS Association”). BCBSTX maintains its principal

 place of business at 1001 E. Lookout Drive, Richardson, Texas 75082.

          15.      The Trustee (on behalf of the estate of Little River) and BCBSTX are collectively

 referred to as the Parties.

                                   III.     JURISDICTION AND VENUE

          16.      On November 1, 2018, BCBSTX filed a Proof of Claim in the Bankruptcy

 Proceeding, seeking approximately $26,063,725.44. BCBSTX’s Proof of Claim constitutes a Core

 Proceeding under the Bankruptcy Code.                  Further, throughout the Bankruptcy Proceeding,

 BCBSTX has repeatedly invoked this Court’s jurisdiction and sought relief from the court in

 numerous ways. BCBSTX has availed itself of the jurisdiction of this court, and as such, the

 Trustee’s Complaint is appropriately before this court.




 3 See In re: Little River Healthcare Holdings, LL, et. al., Case No. 18-60526-rbk (Bank. W.D. Tex. 2018). All relevant
 Debtors are listed in Footnote 1, supra.



                                                           5
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 6
                                      of 26



                                   IV.      FACTUAL BACKGROUND

         A.       Relationship Between Little River and BCBSTX and Prior Arbitration

         17.      Prior to its cessation of operations in bankruptcy, Little River was a rural healthcare

 provider in Milam County, Texas, operating the only Critical Access Hospital in Milam County,

 Texas—the Rockdale Hospital.4 Little River provided services to patients and then billed each

 patient’s insurance company for the services rendered.

         18.      Beginning in 2012, Little River started to acquire outpatient clinics and grow its

 provider network in order to offset the costs of running a rural hospital. This also allowed Little

 River to provide expanded services and its physician network to patients that historically would

 not have been available in its rural hospital, such as cardiology and orthopedics, with a proprietary

 business model that brought doctors from neighboring urban areas to treat members of the rural

 community. However, even with an increasing physician network and these future expansion

 plans, Little River remained a struggling rural hospital system in search of new sources of revenue

 and areas of revenue growth. Little River identified laboratory services as an area with growth

 potential.

         19.      One way hospitals generally (and Little River specifically) have historically made

 available laboratory services that they are unable to provide directly within their physical “four

 walls” is to utilize “reference laboratories” to perform laboratory work. This practice has been

 utilized for decades, is still in place today, and is consistent with the Centers for Medicare &

 Medicaid Services (“CMS”) guidelines in place today.




 4 Little River was a Central Texas-based healthcare medical network provider. In addition to the Rockdale Critical
 Access Hospital, Rockdale Blackhawk, LLC owned and operated another rural hospital in Cameron, Texas. Little
 River also had an expansive physician network along with other medical clinics and imaging centers.



                                                         6
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 7
                                      of 26



         20.      As a small rural hospital without economies of scale, there are some services that

 Little River (like all rural hospitals) would be unable to perform without utilization of third-party

 reference laboratories. For such services, a hospital utilizes a third-party laboratory to provide the

 service to hospital patients and then bills the patient (or the patient’s insurance company) for all

 services rendered. Little River had used third-party reference laboratories as far back as at least

 2004.

         21.      In addition, starting in 2014, Little River also greatly expanded its on-site

 laboratory testing capabilities by building an entire laboratory wing onto its Rockdale Hospital,

 with the ability to perform a wide array of laboratory testing. This constituted an over 4,000 square

 foot expansion to the Rockdale Hospital, and over time, it was filled with various advanced

 laboratory testing equipment. In early 2016, Little River hired a laboratory company to assist it

 with further building out and running a laboratory on campus at the Rockdale Hospital, which

 further expanded Little River’s on-site laboratory capabilities.

         22.      Despite being allowed to bill for these laboratory services – whether conducted at

 the expanded on-site laboratory or via reference labs – BCBSTX began to stop paying for many

 of these services in ways that were often hidden or otherwise obscured this lack of payment. After

 months of outreach and other efforts to seek payment pursuant to the contracts between the Parties,

 ultimately Little River was forced to initiate an arbitration proceeding (“Arbitration Proceeding”)5

 against BCBSTX in March 2018 regarding the Parties’ contractual dispute over BCBSTX’s lack

 of payment. The arbitration hearing was conducted for two weeks in August 2019, with a final

 award issued on May 6, 2020.




 5 In the Matter of the Arbitraiton between Rockdale Blackhawk, LLC d/b/a Little River Healthcare v. Blue Cross and
 Blue Shield of Texas, Case No. 01-18-0001-0136, American Arbitration Association.



                                                         7
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 8
                                      of 26



        23.     Little River won its contract claims against BCBSTX, as well as its claims

 regarding BCBSTX’s violation of Texas Prompt Pay statutory laws, with the Tribunal finding

 conclusively that Little River was entitled to bill and be reimbursed for the laboratory services it

 provided to patients. The Tribunal found against BCBSTX on all of its counterclaims, including

 the Tribunal’s finding that Little River did not commit any fraud—despite BCBSTX’s campaign

 to convince the healthcare community otherwise.

        B.      Scheme to Damage Little River’s Economic Interests and Hurt Little River’s
                Business

        24.     BCBSTX engaged in an elaborate, malicious scheme that destroyed Little River’s

 economic interests. BCBSTX sought to manipulate government regulators in an effort to exert

 pressure on Little River to accept lower reimbursement rates for laboratory services, and/or change

 its expanding business plan in such a way as to meet the financial goals of BCBSTX.

        25.     Only after the filing of the bankruptcy did Little River discover, first, the existence

 of the Defendant’s illicit scheme, and second, that Little River was specifically one of the unwitting

 victims of BCBSTX’s scheme.

        26.     Specifically, Little River discovered that: (i) BCBSTX acted in bad faith and

 submitted a false report of fraud allegedly committed by Little River to the Office of Personnel

 Management Office of the Inspector General (“OIG”); and (ii) BCBSTX published, and repeated,

 verbal and written false statements to the healthcare community at large, including that Little River

 was engaged in fraudulent billing for its laboratory services.

        27.     These false statements were published to all of the other major insurance payors

 that Little River had existing contractual relationships with (e.g. Aetna, Cigna, Humana,

 UnitedHealthcare), and BCBSTX went even further by seeking to get other insurance payors, as

 well as government regulators, to target Little River. BCBSTX knew, or in the exercise of



                                                   8
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 9
                                      of 26



 reasonable diligence should have known, that its accusations of fraud were false as now has been

 conclusively proven in the Arbitration Proceeding between the Parties.6

         28.      Ultimately, BCBSTX’s false claims were disseminated to government regulators,

 other insurance payors, healthcare associations, various others in the healthcare community, and

 on information and belief, others beyond the healthcare community. At all relevant times,

 BCBSTX knew that the claims at issue are false, and/or acted in reckless disregard for their

 veracity.

         29.      Defendant’s flagrant spreading of these false claims caused Little River substantial

 damages, including, but not limited to, interference with and damage to Little River’s business

 relationships and contracts with other insurance payors upon whom Little River depended for

 survival as a rural community hospital system.

         30.      BCBSTX’s vilifying statements and bad faith intent are reflected in its own internal

 documents. Indeed, internal BCBSTX documents revealed the plot to use illegal means to bully

 small healthcare providers, like Little River. These internal documents show the details of

 BCBSTX’s process to reduce financial exposure to rural healthcare providers, including Little

 River, and to target other rural hospitals.7


 6 See Arbitration Proceeding, Final Award, May 6, 2020, ¶¶ 46 and 136:
                  BCBSTX alleges that Little River’s laboratory billing scheme was fraudulent. Specifically,
                  BCBSTX claims Little River made specific representations and omissions in its claims
                  submissions by coding claims to hide that the testing was not performed by Little River,
                  and by obscuring who was actually performing the services in the medical records it
                  submitted during pre-payment review. According to BCBSTX, Little River’s
                  nondisclosure that it was engaging in improper pass-through billing and developing its
                  massive laboratory outreach program constituted a misrepresentation of material fact on
                  which BCBSTX relied by paying tens of millions of dollars in improper laboratory billing.
                  …..
                  The grounds for BCBSTX’s fraud counterclaims are the same as those it asserted in defense
                  of Little River’s claims. For the reasons explained above, these counterclaims fail.
 7 The documents referenced herein are not attached, as the Parties have engaged in a protracted dispute and
 disagreement regarding whether, or not, the referenced documents are “Confidential” as asserted by BCBSTX. Little


                                                         9
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 10
                                       of 26



          31.      BCBSTX further describes rural hospital’s reimbursement rates as favorable

  arrangements that rural hospitals would not want to lose, noting that contractual negotiations with

  them could be contentious. BCBSTX further details various mechanisms that BCBSTX could

  employ use to apply pressure to providers like Little River, including the use of governmental

  regulators. In other words, BCBSTX specifically identified its ability to harm providers’ economic

  interests, reputations, and manipulate governmental regulators as unknowing vehicles to injure

  providers BCBSTX wanted to target.

                    i.        A Sham Investigation and Bad Faith Efforts to Submit False Reports

          32.      Unbeknownst to Little River at the time, on or about April 25, 2016, BCBSTX

  launched a sham investigation of Little River (the “Investigation”) with the purported purpose of

  investigating complaints from BCBSTX members. Despite having an internal process, which

  included at least 18 investigative steps, BCBSTX skipped many of these steps, proceeding to

  impose an illegal Pre-Payment Review process to immediately suspend payments to Little River.

  This “investigation” was a sham with a predetermined outcome: BCBSTX simply wanted a pretext

  to stop paying Little River, and what better way to justify its actions than to falsely accuse Little

  River of fraud to the government.

          33.      In furtherance of its pretextual scheme, on May 31, 2016, BCBSTX sent Little

  River its “Pre-Payment Review Notice,” requesting that Little River contact a BCBSTX Senior

  Fraud Investigator. On or about June 8, 2016, Little River contacted the Senior Fraud Investigator,

  and she informed Little River that the pre-payment review was due to Little River’s alleged

  violation of BCBSTX’s internal policy related to “Pass Through Billing” of laboratory services.




  River disputes that these documents are “Confidential” pursuant to the Protective Order entered into by the Parties
  (Doc. No. 1027), and reserves its right to contest BCBSTX’s confidentiality designations.



                                                          10
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 11
                                       of 26



  BCBSTX’s Senior Fraud Investigator did not identify allegations of fraud or any other basis for

  the pre-payment review. Little River promptly explained to the Senior Fraud Investigator on June

  8, 2016 that its actions in billing for laboratory services patients were compliant with Centers for

  Medicare & Medicaid Services (“CMS”) guidelines and also permitted under its agreements with

  BCBSTX. At this point in time, BCBSTX knew that its dispute with Little River was one

  regarding, at best, a dispute regarding contractual interpretation—certainly not one related to

  “fraud.”

         34.     Despite being armed with Little River’s explanation, on June 9, 2016 (the day after

  Little River’s above-referenced communication), BCBSTX (in partnership with the BCBS

  Association) submitted a Case Notification regarding Little River (the “Case Notification”) to

  Drew Grimm, a Special Agent with the U.S. Health and Human Services (“HHS”) Office of

  Inspector General (“OIG”), falsely accusing Little River of fraudulent billing.

         35.     The Case Notification falsely accused Little River of committing fraud. The Case

  Notification indicated that the allegations were based on “[c]omplaints,” and specifically that

  “complainants received explanation of benefit forms for excessive and expensive lab testing from

  Rockdale Blackhawk/LRH but had never been to the facility.” In the section entitled “Actions,”

  the Case Notification indicated only that “[d]ata analysis was performed . . . provider was placed

  on review . . . [and] FEP SIU submitted a Case Notification to OPM OIG on June 9, 2016.”

  However, rather than any purported violation of applicable law or regulation, BCBSTX’s OIG

  Notification was based on a purported violation of an internal BCBSTX policy in its provider

  manual.

         36.     In addition to making a premature and unjustified OIG Notification, BCBSTX,

  intentionally and in bad-faith chose to completely omit Little River’s explanation of why its actions




                                                   11
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 12
                                       of 26



  were fully compliant with contracts, applicable law, and CMS regulations (which, again, Little

  River had provided to BCBSTX the day before the Case Notification was made). Exacerbating its

  pretextual report to the OIG, BCBSTX further elected not to update the OIG as it learned more

  information regarding Little River’s on-site expanded laboratory operation capabilities. While

  BCBSTX did know (or should have known) these issues were never about fraud, BCBSTX

  intentionally chose to forgo making any updates to the OIG when additional evidence was

  provided further demonstrating that no fraud was committed by Little River.

         37.     Although completely unbeknownst to Little River at the time, it is also now clear

  that BCBSTX’s actions were intentional, and part of BCBSTX’s written objective to use

  government regulators as leverage against vulnerable rural healthcare hospitals, like Little

  River. BCBSTX was using and manipulating government regulators in bad faith as unknowing

  vehicles to injure and coerce what BCBSTX would unilaterally predetermine were allegedly

  noncompliant providers.

                 ii.        Defendant Harms Little River’s Economic Interests in the Healthcare
                            Community and Instructs Insurance Payors to Change Payment
                            Practices

         38.     Separate and in addition to its bad-faith efforts to manipulate government

  regulators, BCBSTX also used its other “levers” to disparage and harm Little River. These “levers”

  included the further spreading of false allegations that Little River was engaged in fraud

  throughout the larger healthcare community, and an instruction to insurance payor members of the

  healthcare community to change their business relationships with Little River, causing direct harm

  to Little River’s economic interests.

         39.     BCBSTX representatives brazenly announced verbally and in writing to other

  major players in the healthcare community—including the nation’s largest insurance companies,

  regulators, and healthcare associations—that Little River was associated with “fraudulent” billing


                                                  12
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 13
                                       of 26



  even though BCBSTX knew, or should have known, that claim was false. At a minimum,

  BCBSTX could have (but strategically chose not to) provide these third parties with the same

  explanation that Little River had provided (i.e., that its outreach laboratory program was fully

  compliant with both its contracts with BCBSTX and applicable law). Again, these allegations of

  fraud have been conclusively ruled to be untrue in the Arbitration Proceeding.

         40.     By way of limited example, on or about July 26, 2017, BCBSTX took part in the

  Healthcare Fraud Prevention Partnership (“HFPP”) Regional Information Sharing Session in

  Irving, Texas (the “Workshop”). The HFPP Information Sharing Session was widely attended,

  with the program identifying forty-two insurance companies, twenty-seven regulators, and eleven

  associations, including, but not limited to: Aetna; Amerigroup; Anthem; CareSource; Cigna;

  Highmark; Humana; Travelers; UnitedHealthcare; Department of Health and Human Services,

  Centers for Medicare & Medicaid Services; Department of Health and Human Services, Office of

  Inspector General; Department of Justice, Criminal Division; Department of Justice, Federal

  Bureau of Investigation; Department of Veterans Affairs; Texas Health and Human Services

  Commission Office of Inspector General; National Association of Insurance Commissioners;

  National Association of Medicaid Directors; National Association of Medicaid Fraud Control

  Units; and National Insurance Crime Bureau.

         41.     A Senior Manager of the Special Investigations Department of BCBSTX and

  BCBSTX’s Director of the Special Investigations Department made a presentation, with the stated

  title of the presentation written as: “Focused discussion on recent hospital fraud.”

         42.     The written portion of the presentation delivered by BCBSTX bears the title “Rural

  & Specialty Hospital Fraud Trends” and purported detailed investigations, “Interventions,”

  “Lessons Learned,” and “Carry Forward” that served as a guide for these other entities to go after




                                                   13
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 14
                                       of 26



  Little River through the same inappropriate and unfounded processes as BCBSTX. This included

  placing such subject hospitals – including Little River explicitly – on prepayment review;

  amending contracts, re-contracting, or terminating the contracts of those who decline; and referring

  the case to federal law enforcement, among other advice.

          43.     One slide in the presentation contains the heading “Rural & Specialty Hospital

  Fraud Trends – Results,” and directly below that title, BCBSTX prominently names “Little River

  Healthcare” as first on the list.

          44.     Other graphs provided attendees, including other insurance payors with which

  Little River had existing contracts, with detailed information regarding Little River’s financial

  transactions with BCBSTX.

          45.     On    information   and    belief,   BCBSTX       representatives   made     verbal

  misrepresentations during the presentation that were substantively similar to and expanded on the

  false statements contained in the written presentation, the Pre-Payment Review Notice, and the

  Case Notification. Specifically, using the graphs, BCBSTX stated or implied that Little River

  submitted fewer laboratory claims to BCBSTX after it began its investigation because BCBSTX

  had “caught” Little River doing something inappropriate; when BCBSTX knew that Little River

  was actually submitting fewer claims because BCBSTX had inappropriately stopped paying Little

  River for the services, and Little River could no longer continue to provide those services to

  BCBSTX Members for free.

          46.     Five days after the presentation, and outside the confines of the HFPP Workshop,

  BCBSTX further published the false statements about Little River by sending the written

  presentation by e-mail to an employee of UnitedHealthcare, and indicated in the transmittal




                                                  14
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 15
                                       of 26



  correspondence that the BCBSTX representative had previously “promised” to share the

  presentation with UnitedHealthcare.

           47.    Unsurprisingly, around the time of BCBSTX’s transmission of the false

  presentation to UnitedHealthcare, Little River found itself in the midst of demands from

  UnitedHeathcare that its existing contract with United be renegotiated to lower reimbursement

  rates.

           48.    BCBSTX’s actions at and after the presentation interfered with, and severely

  damaged, Little River’s relationship with UnitedHealthcare and its ability to achieve favorable

  contractual terms with UnitedHealthcare. In addition to UnitedHealthcare, Little River also had

  existing business and contractual relationships with other payors, and those relationships were also

  severely damaged as a result of BCBSTX’s actions, before, at and after, the HFPP Workshop

  presentation.

           49.    Upon information and belief, BCBSTX’s efforts to damage Little River’s economic

  interests by falsely accusing it of fraud were more widespread than the examples set forth herein

  and both predated and postdated the aforementioned HFPP Workshop.

           50.    Upon information and belief, BCBSTX also worked and conspired with other

  insurance payors to further propagate the publication of false and disparaging fraud allegations

  regarding Little River, further damaging Little River’s economic interests.

           51.    Little River had no knowledge of the HFPP presentation and BCBSTX’s

  communications with UnitedHealthcare regarding the presentation until internal BCBSTX

  documents were produced in the Parties’ Arbitration in March of 2019. Until discovery of these

  false statements to the broader healthcare community, Little River was unaware of the tortious




                                                  15
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 16
                                       of 26



  actions of BCBSTX that went well beyond its contractual dispute that was recently resolved in

  Arbitration.

         52.     All of BCBSTX’s aforementioned actions were done with, malice, fraudulent

  intent, and at a bare minimum, bad faith, as BCBSTX knew that fraud did not occur, did not

  provide updated information about Little River with government regulators or other industry

  payors, and further failed to share exculpatory evidence provided by Little River—all of which

  had the foreseeable consequence of causing Little River’s demise.

   V.     OBJECTION TO BCBSTX’S PROOF OF CLAIM & BCBSTX’S FRAUDULENT
                  CONCEALMENT OF ITS OWN IMPROPER CONDUCT

         53.     Trustee incorporates by reference each of the factual allegations contained in the

  preceding paragraphs.

         54.     Pursuant to 11 U.S.C. § 502, Trustee objects to Proof of Claim No. 422, filed by

  Defendant in the Bankruptcy Proceeding, in its entirety and requests that it be disallowed in its

  entirety. Claim No. 422 seeks payment of amounts that are not enforceable against the Debtors

  under applicable law and are based on the factual dispute already decided in the Arbitration

  Proceeding. In the alternative, Trustee requests that Claim No. 422 be equitably subordinated

  pursuant to 11 U.S.C. §§ 510(c).

         55.     Regarding its disparaging comments (verbal and written) and other actions against

  Little River, Little River was not aware of these actions until after it filed for bankruptcy, and

  additional discovery is needed to further reveal the extent of BCBSTX’s improper actions.

         56.     On information and belief, BCBSTX was fraudulently concealing its actions from

  Little River to ensure that Little River was not aware of BCBSTX’s improper actions with

  government regulators, third-party insurance payors, and others, until ultimately it proved too late

  and Little River was forced into Bankruptcy.



                                                  16
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 17
                                       of 26



                                     VI.    CAUSES OF ACTION

                                              COUNT I
                                        Business Disparagement

         57.       Trustee incorporates by reference all of the foregoing allegations as if set forth at

  length herein.

         58.       BCBSTX deliberately published false information regarding Little River’s billing

  practices by prematurely submitting an incomplete Case Notification to OIG, and further by

  making no effort to update or amend its Case Notification with material information. BCBSTX

  knew the Case Notification contained false information about Little River, or acted with reckless

  disregard for the veracity of the information, but nevertheless submitted the Case Notification

  pursuant to BCBSTX’s scheme to disparage, injure, and intimidate Little River. BCBSTX also

  intentionally withheld material information from the Case Notification which was necessary to

  prevent it from being misleading.

         59.       BCBSTX deliberately published verbally and in writing false and disparaging

  claims that Little River has engaged in fraudulent billing practices, despite having known (or

  having should have known) that those allegations were not true, to a significant number of

  participants in the healthcare community, including, but not limited to, Little River’s primary

  insurance payors, regulators, and healthcare associations. BCBSTX further explicitly instructed

  these members of the healthcare community, in particular other insurance payors, to target Little

  River through reduced payment, amended or terminated contracts, and referrals to federal law

  enforcement, among other instructions.

         60.       BCBSTX’s actions and false statements about Little River severely damaged Little

  River’s economic interests, including, but not limited to, its interests with insurance payors upon

  whom Little River depended for payment.



                                                    17
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 18
                                       of 26



          61.      BCBSTX’s Case Notification is not entitled to qualified immunity because it was

  submitted with malice, fraudulent intent, or bad faith; namely to give BCBSTX improper leverage

  over Little River.

          62.      BCBSTX acted with malice in publishing the false statements knowing they were

  false, with reckless disregard for their veracity for the purpose of injuring Little River, with ill will

  and/or with intent to interfere with Little River’s economic interests.

          63.      BCBSTX acted in bad faith and lacked privilege to publish the false statements.

          64.      BCBSTX’s publishing of the false statements caused Little River’s business to

  suffer substantial and special damages, including but not limited to economic injury arising from

  loss of sales, loss of credit, loss of business; as well as exemplary damages.

                                         COUNT II
   Civil Conspiracy to Commit Business Disparagement, Tortious Interference with Existing
     Contracts, Unfair Competition, and Tortious Interference with Prospective Contracts

          65.      Trustee incorporates by reference all of the foregoing allegations as if set forth at

  length herein.

          66.      Upon information and belief, BCBSTX and the BCBS Association agreed to work

  cooperatively to promote BCBSTX’s policy of using government regulators as leverage against

  rural vulnerable hospitals, like Little River.

          67.      Pursuant to this illicit scheme, BCBSTX initiated the meritless Investigation, failed

  to exhaust BCBSTX’s own eighteen steps for completing investigations, and then provided the

  incomplete and unsupported Investigation file to the OIG.

          68.      At all relevant times, BCBSTX knew, or should have known, its allegations of fraud

  against Little River were, and are, false.




                                                     18
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 19
                                       of 26



         69.       In addition to the Case Notification, BCBSTX’s false publication of fraud

  allegations against Little River before, at, and after the HFPP Workshop presentations occurred in

  furtherance of the BCBSTX’s conspiracy with the BCBS Association, as well as other insurance

  payors. BCBSTX was a member of a combination of two or more of these entities that conspired

  to harm Little River. Little River reserves the right to amend this claim as discovery is ongoing

  and additional co-conspirators may be uncovered as Little River learns additional facts.

         70.       Upon information and belief, the objective of this combination was to accomplish

  the purpose of target Little River through reduced payments, amended or terminated contracts, and

  referrals to federal law enforcement, among other instructions; all in the pursuit of profiting

  BCBSTX and its co-conspirators to Little River’s severe detriment.

         71.       Upon information and belief, the members of this conspiracy had a meeting of the

  minds as to this objective, as evidenced by the conduct described in this Complaint that occurred

  before, at, and after the HFPP Workshop presentations.

         72.       Upon information and belief, BCBSTX committed the unlawful, overt acts, as

  described in this Complaint, in furtherance of this course of action and objective.

         73.       The various actions underlying Defendant’s illegal actions also constitute business

  disparagement, tortious interference with existing contracts, unfair competition under common

  law, and tortious interference with prospective contracts under the applicable laws.

         74.       As a direct result of Defendant’s conspiracy to disparage Little River, Little River

  suffered and continues to suffer substantial damages.

                                              COUNT III
                                            Abuse of Process

         75.       Trustee incorporates by reference all of the foregoing allegations as if set forth at

  length herein.



                                                    19
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 20
                                       of 26



         76.       BCBSTX, in conjunction with the BCBS Association, made improper use of the

  OIG reporting process by submitting to OIG the Case Notification that, upon information and

  belief, BCBSTX knew, or with any effort to ascertain its veracity should have known, contained

  false information about Little River and omitted information from Little River necessary to prevent

  the notification from being misleading.

         77.       BCBSTX’s purpose of improperly submitting the Case Notification was to

  disparage, injure, and intimidate Little River pursuant to BCBSTX’s scheme to apply pressure

  against Little River.

         78.       The submission of the Case Notification was intended to cause governmental

  regulators to initiate an investigation regarding Little River.

         79.       As a direct result of this abuse of the OIG reporting process, Little River suffered

  and continues to suffer substantial damages.

                                             COUNT IV
                            Tortious Interference with Existing Contracts

         80.       Trustee incorporates by reference all of the foregoing allegations as if set forth at

  length herein.

         81.       BCBSTX verbally and in writing, including in its presentations and direct

  communications, publically made false and disparaging claims that Little River engaged in

  fraudulent billing practices to a significant number of members of the healthcare community,

  including, but not limited to, other significant insurance payors and others in the healthcare

  industry with whom Little River had existing beneficial contractual relationships.

         82.       BCBSTX made it known to others in the healthcare industry, including other

  insurance payors, that it was negotiating for lower payment rates for laboratory services with rural

  hospitals, including Little River.



                                                    20
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 21
                                       of 26



          83.      BCBSTX’s verbal and written false and disparaging statements, statements

  regarding revisions to payment rates, and explicit guidance that insurance payors should place

  Little River on prepayment review, and, re-contract, or terminate its contracts, and refer the case

  to federal law enforcement, triggered healthcare payors and others in the healthcare industry with

  whom Little River had relationships to change their payment methods under their existing

  contracts, including restricting payment for covered laboratory services, as well as seeking contract

  amendments to reduce payment rates for such services.

          84.      BCBSTX’s actions foreseeably resulted in a loss of benefits of these contracts and

  lost profits.

                                              COUNT V
                            Tortious Interference of Prospective Contracts

          85.      Trustee incorporates by reference all of the foregoing allegations as if set forth at

  length herein.

          86.      BCBSTX verbally and in writing, including in its presentations and direct

  communications, publically made false and disparaging claims that Little River engaged in

  fraudulent billing practices to a significant number of members of the healthcare community,

  including, but not limited to, significant insurance payors and others in the healthcare industry

  with whom Little River was engaged in negotiation for expansion of its operations and facilities.

          87.      On information and belief, BCBSTX’s verbal and written false and disparaging

  claims triggered others in the healthcare industry to abandon plans to partner with Little River in

  its ongoing expansion efforts. These expansion plans included, but were not limited to, Little

  River’s plans to build a Georgetown Surgery Center and Little River’s contractual relationships

  with its growing network of physicians and other related business dealings.

          88.      BCBSTX’s actions resulted in a loss of benefits of these contracts and lost profits.



                                                    21
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 22
                                       of 26



                                         COUNT VI
                             Common Law Claim for Unfair Competition

         89.       Trustee incorporates by reference all of the foregoing allegations as if set forth at

  length herein.

         90.       BCBSTX verbally and in writing publically made false and disparaging claims that

  Little River engaged in fraudulent billing practices to a significant number of members of the

  healthcare community, including, but not limited to, significant insurance payors and others in the

  healthcare industry with whom Little River had existing beneficial contractual relationships.

  BCBSTX further explicitly instructed these members of the healthcare community, in particular

  other insurance payors, to target Little River through reduced payment, amended or terminated

  contracts, and referrals to federal law enforcement, among other instructions.

         91.       BCBSTX made it known to others in the healthcare industry, including other

  payors, that it was negotiating lower payment rates for laboratory services with Little River.

         92.       BCBSTX triggered healthcare payors and others in the healthcare industry with

  whom Little River had relationships to change their payment methods under their existing

  contracts, including restricting payment for covered laboratory services, as well as seeking contract

  amendments to reduce payment rates for such services. BCBSTX accomplished this through its

  false and disparaging statements and its explicit guidance that insurance payors should: put Little

  River on prepayment review; amend, re-contract, or terminate the contracts of those rural

  healthcare providers who decline to amend their contracts; and refer allegations of fraud to federal

  law enforcement.

         93.       These tortious acts of BCBSTX foreseeably interfered with Little River’s ability to

  conduct its business, as it led other payors to reduce their payments for valid and covered

  laboratory services, as well as seek lower paying contracts with Little River and cancel existing



                                                    22
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 23
                                       of 26



  and prospective business dealings that Little River was engaged in while BCBSTX was taking

  these improper actions.

         94.     As a direct and proximate result of BCBSTX’s wrongful conduct Little River has

  suffered damages, and will continue to suffer damages, in an amount to be fully demonstrated at a

  hearing in this proceeding.

                                           COUNT VII
                                        Exemplary Damages

         95.     Trustee incorporates herein by reference all of the foregoing allegations as if set

  forth at length herein.

         96.     Exemplary damages against BCBSTX are appropriate in this case because

  BCBSTX acted with bad faith and/or malice in (1) publically engaging in business disparagement

  of Little River; (2) interfering with existing contracts, and (3) interfering with prospective

  contracts.

         97.     For all of the reasons set forth above, Trustee requests an award of exemplary

  damages in excess of its economic damages.

                                           COUNT VIII
                                       Declaratory Judgment

         98.     Trustee incorporates herein by reference all of the foregoing allegations as if set

  forth at length herein.

         99.     Trustee asks the Court to declare that BCBSTX engaged is business disparagement

  of Little River by deliberately publishing false disparaging claims regarding Little River’s billing

  practices to numerous individuals, that this was done with malice, fraudulent intent, and bad faith,

  and that BCBSTX lacked privilege to make these false statements.

         100.    Trustee asks the Court to declare that BCBSTX engaged in a civil conspiracy with

  others by initiating meritless Investigations to exert business pressure on Little River, and that


                                                  23
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 24
                                       of 26



  underlying actions of the conspiracy constitute business disparagement, among other claims under

  applicable law.

           101.   Trustee asks the Court to declare that BCBSTX engaged in an abuse of process by

  making a bad-faith Case Notification to the OIG for the purpose of exerting business pressure on

  Little River.

           102.   Trustee asks the Court to declare that BCBSTX interfered with existing contracts

  by making false disparaging claims against Little River to those entities which Little River had

  existing contracts, as well as inappropriately making changes in payment behavior and making

  such changes known to those entities, and providing guidance in how to make the same business

  relationship changes with Little River. This directly resulted in those entities changing payment

  practices under those existing contracts and/or seeking new contracts with lower reimbursement

  rates.

           103.   Trustee asks the Court to declare that BCBSTX interfered with prospective

  contracts by making false disparaging claims against Little River to those entities which Little

  River had existing contracts, as well as inappropriately making changes in payment behavior and

  making such changes known to those entities, and providing guidance in how to make the same

  business relationship changes with Little River. This directly resulted in those entities changing

  its prospective business plans and/or abandoning joint expansion projects with Little River due to

  these allegations and lower payment rates.

           104.   Trustee asks the Court to declare that BCBSTX engaged in unfair competition by

  making statements and taking other actions that interfered with Little River’s ability to conduct its

  business, as BCBSTX’s actions led other payors to reduce their payments for valid and covered




                                                   24
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 25
                                       of 26



  services, as well as seeking lower paying contracts with Little River and cancel joint business plans

  that Little River was engaged in while BCBSTX was taking these actions.

         105.    As a direct result of BCBSTX’S actions, omissions, and breaches, Little River has

  suffered actual and significant consequential damages to be determined at a hearing in this matter.

                                     VII.    DISCOVERY RULE

         106.    To the extent applicable, the Discovery Rule applies to delay the accrual of Little

  River’s causes of action in this matter, as the nature of Little River’s injuries and BCBSTX’s

  conduct was inherently undiscoverable. Little River discovered the basis for these claims as

  described in this Complaint. Little River exercised due diligence prior to the assertion of these

  claims and only upon uncovering BCBSTX’s conduct was Little River able to assert these claims,

  within the applicable statute of limitations.

                                        VIII. JURY DEMAND

         107.    The Trustee hereby demands a trial by jury on all triable issues.

                                  IX.       REQUEST FOR RELIEF

         WHEREFORE, Trustee requests the following relief:

         A.      BCBSTX’s Proof of Claim No. 422 is disallowed in its entirety, or in the

  alternative, is equitably subordinated pursuant to 11 U.S.C. §§ 510(c).

         B.      Judgment in favor of Trustee and against BCBSTX on Counts I through VIII in an

  amount to be determined in this proceeding, plus all applicable penalties, exemplary damages, pre

  and post-judgment interest, and attorneys’ fees and costs under applicable law, and declarations in

  its favor as set forth and requested in Count VIII.

         C.      Such other and further relief as the Court may deem just and proper.




                                                   25
18-60526-rbk Doc#1277 Filed 09/14/20 Entered 09/14/20 16:53:17 Main Document Pg 26
                                       of 26



  Dated: September 14, 2020

                                             Respectfully submitted,

                                             /s/ Brad Thompson
                                             Brad Thompson
                                             State Bar No. 24046968
                                             BThompson@duanemorris.com
                                             Jacob P. Arechiga
                                             State Bar No. 24069309
                                             JArechiga@duanemorris.com
                                             James Earl
                                             State Bar No. 24099133
                                             JVEarl@duanemorris.com
                                             DUANE MORRIS LLP
                                             Las Cimas IV
                                             900 S. Capital of Texas Hwy, Suite 300
                                             Austin, TX 78746-5435
                                             Tel.: (512) 277-2247 Fax: (512) 277-2301

                                             ATTORNEYS FOR PLAINTIFF &
                                             SPECIAL COUNSEL TO JAMES
                                             STUDENSKY, CHAPTER 7 TRUSTEE

                                             By:/s/ Brian T. Cumings
                                             Brian T. Cumings
                                             State Bar No. 24082882
                                             GRAVES, DOUGHERTY, HEARON &
                                             MOODY, P.C.
                                             401 Congress Avenue, Suite 2700
                                             Austin, TX 78701
                                             Telephone: 512.480.5626
                                             Facsimile: 512.536.9926
                                             bcumings@gdhm.com

                                             COUNSEL FOR JAMES STUDENSKY,
                                             CHAPTER 7 TRUSTEE




                                        26
